DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical probe comprising: a processing system comprising an optical receiver with an input optically coupled to the optical fiber, the optical receiver generating electrical signals corresponding to optical signals received at the input, wherein the processing system compensates for an optical transfer function of the optical fiber using electrical signals generated by the optical receiver such that a corruption of the propagated collected light is corrected, and wherein the optical transfer function is determined by at least two of an initial calibration, a shape measurement of the optical fiber, a temperature measurement, or a strain measurement, in combination with the rest of the limitations of the claim.
	Claims 2-15 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of optical probing with an optical fiber transmitting multiple spatial modes from a proximal end to a distal end of the optical fiber, the method comprising:  generating, by an optical receiver of the processing system, electrical signals corresponding to the optical beam received at the input; compensating, by the processing system, for an optical transfer function of the optical fiber using electrical signals generated by the optical receiver such that a corruption of the propagated collected light is corrected; determining, by the processing system, the optical transfer function by at least two of an initial calibration, a shape measurement of the optical fiber, a temperature measurement, or a strain measurement, in combination with the rest of the limitations of the claim.
	Claims 17-20 are allowed by the virtue of dependency on the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Dholakia et al. (US Patent # 2014/0239149 A1) teaches  an apparatus generally designated 10 for use in controlling the transmission of light through a medium comprising a multi-mode fiber 12 having a core diameter and cladding diameter.  The apparatus 10 comprises a laser light source 14, a spatial light modulator SLM 16  , an input polarization control arrangement comprising a half-wave plate 18, an output polarization control arrangement comprising a polarization beam displacer (PBD) 20 and an optical detector in the form of a charge coupled device (CCD) image sensor 22 (paragraph 0272). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886